 

Exhibit 10.3

FORM OF
DIRECTOR STOCK OPTION AGREEMENT

IBIS TECHNOLOGY CORPORATION

AGREEMENT made as of the     th day of                20  , between Ibis
Technology Corporation (the “Company”), a Massachusetts corporation, and
                           , a director of the Company (the “Participant”).

WHEREAS, the Company desires to grant to the Participant an Option to purchase
shares of its common stock, $.008 par value (the “Shares”), under and for the
purposes of the 2007 Employee, Director and Consultant Stock Option Plan of the
Company (the “Plan”); and

WHEREAS, the Company and the Participant understand and agree that any terms
used and not defined herein have the same meanings as in the Plan;

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

1.             GRANT OF OPTION.

The Company hereby grants to the Participant the right and option to purchase
all or any part of an aggregate of                            (           )
Shares (the “Option”), on the terms and conditions and subject to all the
limitations set forth herein and in the Plan, which is incorporated herein by
reference.  The Participant acknowledges receipt of a copy of the Plan.  The
Option is not intended to qualify as an incentive stock option under Section 422
of the Internal Revenue Code of 1986, as amended (the “Code”).  The Participant
should consult with the Participant’s own tax advisors regarding the tax effects
of the exercise of the Option and the purchase and subsequent sale of the Shares
purchased upon exercise.

2.             PURCHASE PRICE.

The purchase price of the Shares covered by the Option shall be
              ($       ), per Share, subject to adjustment, as provided in the
Plan, in the event of a stock split, reverse stock split or other events
affecting the holders of Shares.  Payment shall be made in accordance with
Section 8(b) and Section 9 of the Plan.

3.             EXERCISE OF OPTION.

If the Participant has continued to serve as a director of the Company and
subject to the terms and conditions set forth in this Agreement and the Plan,
the Option granted hereby shall become exercisable in full immediately prior to
the Company’s annual meeting of its stockholders


--------------------------------------------------------------------------------


 

in 20   .  The foregoing rights are cumulative and are subject to the other
terms and conditions of this Agreement and the Plan.

4.             TERM OF OPTION.

The Option shall terminate ten (10) years from the date of this Agreement, but
shall be subject to earlier termination as provided herein or in the Plan.

If the Participant ceases to be a director of the Company (for any reason other
than the death or Disability of the Participant or termination by the Company
for “Cause” (as defined below)), the Option may be exercised, if it has not
previously terminated, within three (3) months after the date the Participant
ceases to be a director of the Company or within the originally prescribed term
of the Option, whichever is earlier, but may not be exercised thereafter.  In
such event, the Option shall be exercisable only to the extent that the Option
has become exercisable and is in effect at the date of such cessation of
directorship.

Notwithstanding the foregoing, in the event of the Participant’s death within
three (3) months after the termination of directorship, the Participant’s legal
representatives and/or any person or persons who acquired the Participant’s
rights to the Option by will or by the laws of descent and distribution may
exercise the Option within one (1) year after the date of the Participant’s
death, but in no event after the date of expiration of the term of the Option.

In the event the Participant’s directorship is terminated by the Company for
Cause, the Participant’s right to exercise any unexercised portion of this
Option shall cease forthwith, and this Option shall thereupon terminate. 
Notwithstanding anything herein to the contrary, if subsequent to the
Participant’s termination as a director but prior to the exercise of the Option,
the Board of Directors of the Company determines that, either prior or
subsequent to the Participant’s termination, the Participant engaged in conduct
which would constitute Cause, then the Participant shall forthwith cease to have
any right to exercise the Option and this Option shall thereupon terminate.

In the event of the Disability of the Participant, as determined in accordance
with the Plan, the Option shall be exercisable within one (1) year after the
date of such Disability or, if earlier, the term originally prescribed by the
Option.  In such event, the Option shall be exercisable to the extent
exercisable but not exercised as of the date of Disability.

In the event of the death of the Participant while a director of the Company,
the Option shall be exercisable by the Participant’s Survivors.  In such event,
the Option must be exercised, if at all, within one (1) year after the date of
death of the Participant or, if earlier, within the originally prescribed term
of the Option.  In such event, the Option shall be exercisable to the extent
exercisable but not exercised as of the date of death.

For purposes of this Agreement, “Cause” shall include (and is not limited to)
dishonesty with respect to the Company or any Affiliate, insubordination,
substantial malfeasance or non-feasance of duty, unauthorized disclosure of
confidential information, and conduct

2


--------------------------------------------------------------------------------


 

substantially prejudicial to the business of the Company or any Affiliate.  Any
definition in an agreement between the Participant and the Company or an
Affiliate, which contains a conflicting definition of “Cause” for termination
and which is in effect at the time of such termination, shall supersede the
definition in this Plan with respect to such Participant.

5.             METHOD OF EXERCISING OPTION.

Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company, at the principal executive office of
the Company.  Such notice shall state the election to exercise the Option and
the number of Shares in respect of which it is being exercised, shall be signed
by the person or persons so exercising the Option, and shall be in substantially
the form attached hereto.  Payment of the purchase price for such Shares shall
be made in accordance with Section 8(b) and Section 9 of the Plan.  The Company
shall deliver a certificate or certificates representing such Shares as soon as
practicable after the notice shall be received, provided, however, that the
Company may delay issuance of such Shares until completion of any action or
obtaining of any consent, which the Company deems necessary under any applicable
law (including, without limitation, state securities or “blue sky” laws).  The
certificate or certificates for the Shares as to which the Option shall have
been so exercised shall be registered in the name of the person or persons so
exercising the Option (or, if the Option shall be exercised by Participant and
if Participant shall so request in the notice exercising the Option, shall be
registered in the name of the Participant and another person jointly, with right
of survivorship) and shall be delivered as provided above to or upon the written
order of the person or persons exercising the Option.  In the event the Option
shall be exercised, pursuant to Section 4 hereof, by any person or persons other
than the Participant, such notice shall be accompanied by appropriate proof of
the right of such person or persons to exercise the Option.  All Shares that
shall be purchased upon the exercise of the Option as provided herein shall be
fully paid and nonassessable.

6.             PARTIAL EXERCISE.

Exercise of this Option to the extent above stated may be made in part at any
time and from time to time within the above limits, except that no fractional
share shall be issued pursuant to this Option.

7.             NON-ASSIGNABILITY.

The Option shall not be transferable by the Participant otherwise than by will
or by the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act or the rules thereunder.  Except as provided in the previous
section, the Option shall be exercisable, during the Participant’s lifetime,
only by the Participant and shall not be assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process.  Any attempted transfer, assignment,
pledge, hypothecation or other disposition of the Option or of any rights
granted hereunder contrary to the provisions of this Section 7, or the levy of
any attachment or similar process upon the Option or such rights, shall be null
and void.

3


--------------------------------------------------------------------------------


 

8.             NO RIGHTS AS STOCKHOLDER UNTIL EXERCISE.

The Participant shall have no rights as a stockholder with respect to Shares
subject to this Agreement until a stock certificate therefor has been issued to
the Participant and is fully paid for.  Except as is expressly provided in the
Plan with respect to certain changes in the capitalization of the Company, no
adjustment shall be made for dividends or similar rights for which the record
date is prior to the date such stock certificate is issued.

9.             CAPITAL CHANGES AND BUSINESS SUCCESSIONS.

The Plan contains provisions covering the treatment of Options in a number of
contingencies such as stock splits and mergers.  Provisions in the Plan for
adjustment with respect to stock subject to Options and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference.

10.           TAXES AND WITHHOLDING.

The Participant acknowledges that upon exercise of the Option the Participant
will be deemed to have taxable income measured by the difference between the
then fair market value of the Shares received upon exercise and the price paid
for such Shares pursuant to this Agreement (the “Taxable Income”).  The
Participant acknowledges that any income or other taxes due from him or her with
respect to this Option or the Shares issuable pursuant to this Option shall be
the Participant’s responsibility.

If the Company in its discretion determines that it is obligated to withhold
income or other taxes with respect to the exercise of the Option, the
Participant hereby agrees that the Company may withhold from the Participant’s
remuneration, if any, the appropriate amount of federal, state and local
withholding attributable to such amount that is considered compensation
includable in such person’s gross income.  At the Company’s discretion, the
amount required to be withheld may be withheld in cash from such remuneration,
or in kind from the common stock otherwise deliverable to the Participant on
exercise of the Option, provided, however, that with respect to persons subject
to Section 16 of the Securities Exchange Act of 1934 (the “1934 Act”), any such
withholding arrangement shall be in compliance with any applicable provisions of
Rule 16b-3 promulgated under Section 16 of the 1934 Act.  The Participant
further agrees that, if the Company does not withhold an amount from the
Participant’s remuneration sufficient to satisfy the Company’s income tax
withholding obligation, the Participant will reimburse the Company on demand, in
cash, for the amount underwithheld.

11.           PURCHASE FOR INVESTMENT.

Unless the offering and sale of the Shares to be issued upon the particular
exercise of the Option shall have been effectively registered under the
Securities Act of 1933, as now in force or hereafter amended (the “1933 Act”),
the Company shall be under no obligation to issue the Shares covered by such
exercise unless and until the following conditions have been fulfilled:

4


--------------------------------------------------------------------------------


 

(a)                                The person(s) who exercise the Option shall
warrant to the Company, at the time of such exercise, that such person(s) are
acquiring such Shares for their own respective accounts, for investment, and not
with a view to, or for sale in connection with, the distribution of any such
Shares, in which event the person(s) acquiring such Shares shall be bound by the
provisions of the following legend which shall be endorsed upon the
certificate(s) evidencing their Option Shares issued pursuant to such exercise:

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws”; and

(b)                                 If the Company so requires, the Company
shall have received an opinion of its counsel that the Shares may be issued upon
such particular exercise in compliance with the Act without registration
thereunder.  Without limiting the generality of the foregoing, the Company may
delay issuance of the Shares until completion of any action or obtaining of any
consent, which the Company deems necessary under any applicable law (including
without limitation state securities or “blue sky” laws).

12.           NO RIGHT OR OBLIGATION TO CONTINUE SERVICE AS A DIRECTOR.

The Company is not by the Plan or this Agreement obligated to continue the
Participant as a member of the Board of Directors, nor is the Participant
prevented from terminating the Participant’s status as a member of the Board of
Directors.

13.           NOTICES.

Any notices required or permitted by the terms of this Agreement or the Plan
shall be given by recognized courier service, facsimile, registered or certified
mail, return receipt requested, addressed as follows:

To the Company:

 

Ibis Technology Corporation

 

 

32 Cherry Hill Drive

 

 

Danvers, Massachusetts 01923

 

 

 

To the Participant:

 

 

 

5


--------------------------------------------------------------------------------


 

or to such other address or addresses of which notice in the same manner has
previously been given.  Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.

14.           GOVERNING LAW.

This Agreement shall be construed and enforced in accordance with the law of the
Commonwealth of Massachusetts.

15.           BENEFIT OF AGREEMENT.

Subject to the provisions of the Plan and the other provisions hereof, this
Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.

16.           ENTIRE AGREEMENT.

This Agreement, together with the Plan, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof.  No statement, representation, warranty,
covenant or agreement not expressly set forth in this Agreement shall affect or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement, provided, however, in any event, this Agreement shall be subject
to and governed by the Plan.

17.           MODIFICATIONS AND AMENDMENTS.

The terms and provisions of this Agreement may be modified or amended as
provided in the Plan.

18.           WAIVERS AND CONSENTS.

The terms and provisions of this Agreement may be waived, or consent for the
departure therefrom granted, only by written document executed by the party
entitled to the benefits of such terms or provisions.  No such waiver or consent
shall be deemed to be or shall constitute a waiver or consent with respect to
any other terms or provisions of this Agreement, whether or not similar.  Each
such waiver or consent shall be effective only in the specific instance and for
the purpose for which it was given, and shall not constitute a continuing waiver
or consent.

6


--------------------------------------------------------------------------------


 

19.                                 HOLDING PERIOD APPLICABLE TO PERSONS SUBJECT
TO SECTION 16 OF THE SECURITIES EXCHANGE ACT OF 1934.

If the Participant to whom the Option has been granted pursuant to this
Agreement is subject to Section 16 of the 1934 Act, Section 16 requires that, in
some circumstances, at least six (6) months must elapse from the date of grant
of the Option to the date of disposition of the Shares.

7


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Participant has hereunto set his or her hand,
all as of the day and year first above written.

 

Ibis Technology Corporation

 

 

 

 

By:

 

 

 

Charles M. McKenna, President

 

 

 

 

 

 

 

 

Director

 

8


--------------------------------------------------------------------------------